DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments

2.	A Non Final Rejection was mailed on 04/26/2022 with allowable subject matter in claims 33-5 and 37.   However, upon further search and  consideration, a new ground(s) of rejection is presented. Claims 21-35, 38-41 are pending.
 Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 28, 29 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen et al. (US Pub: 20040174392) hereinafter Bjoernsen, in view of Grinshpun et al (US Pub: 20130227106) hereinafter Grinshpun and further in view of Tipton et al. (US Pub 20140376365 A1) hereinafter Tipton

As to claim 21 Bjoernsen teaches a system for managing network connections for a device, comprising: a network element comprising a service access manager that manages network access of the device across a plurality of different network providers, ([0036] Fig. 2, integration system 22 provide a user with a single access point  for scheduling and managing various collaboration sessions, regardless of the identity and particular requirements of service providers)
wherein the service access manager communicates with a control middleware on the device to receive a plurality of policies for selecting from the plurality of different network providers for network access.  ([0040] [0041] [0044] Fig. 1,  when a user  seek to establish a video teleconference session and integration system 22 establish session record 24 to record information about the teleconference; message flow between  integration system 22 and the user  using portal 12  and selection of connections to a provider from plurality of providers controlled by pre- established rules)
	Bjoernsen does not teach wherein the network element further comprises a network information manager that manages information about the different network providers near the device to enable handover decisions,
 wherein the service access manager communicates with a control middleware on the device 
Grinshpun teaches herein the network element further comprises a network information manager ([0032] [0033] Fig. 1,  mobile device includes video session management VSM engine 110 configured to communicate via one or more types of wireless networks, e.g., one or more types of cellular network e.g., 2G/3G cellular networks, LTE 4G cellular networks, or the like or , WiFi networks)
that manages information about the different network providers near the device to enable handover decisions, ( [0060] the VSM Engine 119 configured to provide one or more of video flow control and access mapping, intra-technology handoff  optimization, video flow management on inter-access handoffs)
wherein the service access manager communicates with a control middleware on the device ([0021] a client middleware agent of a mobile device associated with a wireless service provider WSP network and a video session management element of the WSP network are configured to provide respective functions for enabling network-directed, client-assisted management of (and, in at least some cases, control over) the real-time mobile video session of the mobile device)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])
the combination of Bjoernsen and Grinshpun wherein the information about the different network providers nearby the device comprises information selected from the group consisting of network bandwidth, network cost, network latency, spectrum availability, location, time, network presence, network security, device sensor data, application resource usage or combinations thereof.
Tipton teaches wherein the information about the different network providers nearby the device comprises information selected from the group consisting of network bandwidth, network cost, network latency, spectrum availability, location, time, network presence, network security, device sensor data, application resource usage or combinations thereof.([0026] [0027]  user equipment device select a radio access network based on real-time or near real-time network conditions, real-time or near real-time network conditions can offset load across a network, enhance user  experience, increase available bandwidth, decrease cost associated with cellular services to a service provider and/or consumers, improve power consumption metrics on a user equipment device and network service devices, and the like)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Tipton with the teaching of Bjoernsen and  Grinshpun because Tipton teaches that selecting a radio access network based on real-time or near real-time network conditions, would improve power consumption metrics on a user equipment device and network service devices,)

As to claim 28 the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun teaches wherein the service access manager: performs security management of the network element; ([0074] video session management VSM Engine 119 is configured to provide smoothing for secure encrypted video sessions and is established between a video client 111 and the video content element 140)
 and provides access control for heterogeneous network technologies of the plurality of different network providers.  ([0019] wireless service provider  WSP network may be a WSP cellular network (e.g., a Second Generation (2G) cellular network, a Third Generation (3G) cellular network, a Long Term Evolution (LTE) Fourth Generation (4G) cellular network, or the like), a WSP Wireless Fidelity (WiFi) network, or any other suitable type of wireless service provider network i.e. different providers)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen and Tipton because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])
As to claim 29 the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun  teaches wherein the service access manager stores network access credentials for a user of the device that enables network access for the device 
Grinshpun teaches wherein the service access manager stores network access credentials for a user of the device that enables network access for the device and at least a second device of the user. ([0031][0124] Fig. 1, Fig. 3, data bandwidth availability and signal quality information obtained from one or more of an eNodeB 322 currently serving the mobile device 310 and system may include one or more mobile devices)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen and Tipton because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])
As to claim 30 the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun teaches, wherein the network element further comprises a mobility manager that serves as a common rendezvous point to enable mobility between the device and a plurality of communicating nodes. ([0124] Fig. 1, Fig. 3, the data bandwidth availability and signal quality information obtained from one or more of an eNodeBs 322 currently serving the mobile device 310 (and an identified future serving eNodeB(s) 322 which may serve the mobile device 310 in the future, e.g., if mobility prediction information is available the PGW 324 currently serving the mobile device 110, or the like, as well as various combinations thereof)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen and Tipton because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton  and further in view of Previdi et al.  (Us Pub: 20090144390 A1) hereinafter Previdi

As to claim 22 the combination of Bjoernsen, Grinshpun, and Tipton does not teach wherein each of the network providers is an administrative service domain which provides access to one or more physical network infrastructures.  
Previdi teaches wherein each of the network providers is an administrative service domain which provides access to one or more physical network infrastructures.  ([0012] "administrative boundary" refers to a collection of one or more physical networks that utilize common Interior Gateway Protocol (IGP) information to route network  traffic, example of administrative boundaries include, without limitation, an Open Shortest Path First (OSPF) area, Intermediate System-to-Intermediate System (IS-IS) level, and a Border Gateway Protocol (BGP) confederate autonomous system).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Previdi with the teaching of Bjoernsen, Grinshpun and Tipton  because Previdi teaches that implementing an administrative boundary that uses one or more IGP protocols to distribute IGP routing information to the network elements within the boundary would optimize network resource usage. (Previdi [0037]
Claim 23-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton and further in view of Mac-Naughtan et al.  (Us Pub: 20100291907 A1) hereinafter Mac

As to claim 23 the combination of Bjoernsen, Grinshpun, and Tipton does not teach wherein the service access manager utilizes a knowledge base comprising network information for the device for the plurality of different network providers including each parameter of location and network cost to manage network access. 
Mac teaches wherein the service access manager utilizes a knowledge base comprising network information for the device for the plurality of different network providers including each parameter of location and network cost to manage network access.  ([0047][0090][0167] terminals connects to at least one service provider in a geographical area, distributed network servers uses databases to store zone profiles, network access cost and location of terminal)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mac with the teaching of Bjoernsen, Grinshpun and Tipton  because Mac teaches that implementing location monitoring on each uses device to continually calculate location for each active user, the infrastructure capacity and cost is substantially reduced (Mac [0243])

As to claim 24  the combination of Bjoernsen, Grinshpun, and Tipton does not teach wherein the knowledge base is stored on the network element.  
Mac teaches wherein the knowledge base is stored on the network element. ([0090] distributed network servers uses databases to store zone profiles)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mac with the teaching of Bjoernsen, Grinshpun and Tipton  because Mac teaches that implementing location monitoring on each uses device to continually calculate location for each active user, the infrastructure capacity and cost is substantially reduced (Mac [0243])

As to claim 25 the combination of Bjoernsen, Grinshpun, and Tipton does not teach wherein the knowledge base is stored on the device. 
Mac teaches  wherein the knowledge base is stored on the device.([0195] Fig. 6, data relating to a particular subscriber's preferences may be stored in memory of the particular subscriber's mobile terminal 220)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mac with the teaching of Bjoernsen, Grinshpun and Tipton  because Mac teaches that implementing location monitoring on each uses device to continually calculate location for each active user, the infrastructure capacity and cost is substantially reduced (Mac [0243])

As to claim 26 the combination of Bjoernsen, Grinshpun, and Tipton does not teach wherein the knowledge base is stored on a physical network infrastructure.  
Mac teaches wherein the knowledge base is stored on a physical network infrastructure.  ([0090] distributed network servers uses databases to store zone profiles in a physical hardware)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mac with the teaching of Bjoernsen, Grinshpun and Tipton   because Mac teaches that implementing location monitoring on each uses device to continually calculate location for each active user, the infrastructure capacity and cost is substantially reduced (Mac [0243])

As to claim 27 the combination of Bjoernsen, Grinshpun, and Tipton does not teach, wherein the knowledge based is stored on a combination of the network element, the device, and the physical network infrastructure.  
Mac teaches wherein the knowledge based is stored on a combination of the network element, the device, and the physical network infrastructure. (Mac [0089] [0090] one profiles may be stored in any combination of the SIM, R-UIM, USIM, internal memory, removable memory card, additional processors and/or a smart card inserted in the handset, distributed network servers uses databases to store zone profiles in a physical hardware)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Mac with the teaching of Bjoernsen, Grinshpun  and Tipton because Mac teaches that implementing location monitoring on each uses device to continually calculate location for each active user, the infrastructure capacity and cost is substantially reduced (Mac [0243])

Claim 31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton and further in view of O’Neil  (US Pub: 20070067807 A1) hereinafter O’Neil
 As to claim 31  the combination of Bjoernsen, Grinshpun, and Tipton does not teach, wherein the network element further comprises a spectrum database manager that determines spectrum availability based on a location of the device.  
O’Neil teaches wherein the network element further comprises a spectrum database manager that determines spectrum availability based on a location of the device.  ([0048]Fig. 1,  network access point database 155 may allow network devices to determine the current network access point address, network conditions, and/or physical location of the subscriber mobile devices 125a-125c associated with a subscription for one or more information services)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of O’Neil with the teaching of Bjoernsen, Grinshpun and Tipton  because O’Neil teaches that having access point database would allow network devices to determine the current network access point address, network conditions, and/or physical location of the subscriber mobile devices(O’Neil [0048])

Claims 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton and further in view of Minnoy  (US Pub: 20120205990 A1) hereinafter Minnoy and further in view of Krause.  (US Pub: 20060045098 A1) hereinafter Krause
As to claim 32 the combination of Bjoernsen, Grinshpun, and Tipton does not teach that wherein the network element further comprises a policy engine configured to maintain a mapping for all active connections of the device, 
Minnoy teaches wherein the service access manager communicates with the policy engine to enable management of network access of the device across the plurality of different network providers.  ([0061] [0062] energy access point  store a set of access rules from one or more distribution operators, providers communicates  with AP access rules and the data (e.g. public key) for performing the digital signature authentication, public key used to authenticate other devices registered with the energy provider )
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Minnoy with the teaching of Bjoernsen, Grinshpun, Tipton  because Minnoy teaches that access rules include in peak hours allowing only consumers categorized with a predefined priority, allowing injection only of green energy. (Minnoy [0094])
the combination of Bjoernsen, Grinshpun, Tipton and Minnoy does not teach configured to maintain a mapping for all active connections of the device,
Krause teaches configured to maintain a mapping for all active connections of the device, ([0158][0159]Fig. 16,  port mapping management policies, as well as the service data rate for the current type of session Input parameters 1601 may also support permanent or long-term caching of port mapping parameters)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Krause with the teaching of Bjoernsen, Grinshpun, Tipton   and Minnoy because Krause teaches that support of permanent or long-term caching of port mapping parameters by Input parameters  would allow to use high-speed connection establishment .(Krause [0158])

Claims 33, 34 and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, further in view of Raleigh et al. (US 20140075567 A1) hereinafter Raleigh
As to claim 33. the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun teaches  further comprises a plurality of components including: a policy engine that maintains a mapping for all active connections of the device; ([0075]  VSM Engine 119 may be configured to enable these and other services, providing one or more of uplink and/or downlink flow management for the data overlay and video/audio content, providing SLA and QoS management and flow mapping)
a service sharing manager that stores a plurality of devices and shared services information.  ([0097]  information shared by the video client include at least one of available video session bit rate encodings, video segment information for a Hypertext Transfer Protocol (HTTP) adaptive streaming session)
a location manager that stores a plurality of location data; ([0034][0097] Fig. 1, geolocation/navigation client 112¸  policy client 114,  geolocation/navigation client 112 type of client configured to support geolocation,  client information may include at least one of geolocation information, navigation information)
a network manager that stores a plurality of network performance information; ([0093] mobile device includes  VSM Engine 119 configured to provide buffering, including  one or more of vide flow control and access mapping, intra-technology handoff optimization, video flow  management on inter-access handoffs, WiFi offload functions, or the like, as well as various combinations thereof)

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen and Tipton because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])
the combination of Bjoernsen, Grinshpun, and Tipton does not teach  a security manager that stores network information selected from the group comprising network access credentials, device access credentials, user access credentials, user identities, pseudo identities, local identities, time-to-live for credentials; , 
Raleigh teaches a security manager that stores network information selected from the group comprising network access credentials, device access credentials, user access credentials, user identities, pseudo identities, local identities, time-to-live for credentials; ([0056] [0135] a subscriber identity module (SIM), secure software or firmware instruction execution environment is located in a combination of an APU, MPU, and/or SIM, DAS (, bootstrappers for devices ) ensuring that a device's (e.g., the device modem's)credential, for the access network match the unique credential for the service processor and the unique credentials for the device (e.g., MAC, SIM, IMSI, and/or other unique credentials for the device). .

Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Raleigh  with the teaching of Bjoernsen, Grinshpun and Tipton because Raleigh teaches maintaining user and network credential would allow to  reduce the risks of various security risks, such as DoS, DDS, and/or other mass attacks against publicly or other more easily accessible service controller or download servers. (Raleigh [0149])
As to claim 34. the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun does not teach wherein the plurality of components are stored on a physical network infrastructure, and wherein the service access manager communicates with the plurality of components across the physical network infrastructure.  
Raleigh teaches wherein the plurality of components are stored on a physical network infrastructure, and wherein the service access manager communicates with the plurality of components across the physical network infrastructure ([0105] Fig. 9,  Fig. 12,  Device architecture 1202 includes the DDR processor 1214 in a zone of data path security 1240, device architecture 1202 the zone of data path security 1240 is located in 3G or 4G modem 942, network communication  via the modem 942 through modem bus driver and physical  bus 1242)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Raleigh  with the teaching of Bjoernsen, Grinshpun and Tipton because Raleigh teaches maintaining user and network credential would allow to  reduce the risks of various security risks, such as DoS, DDS, and/or other mass attacks against publicly or other more easily accessible service controller or download servers. (Raleigh [0149])
As to claim 35 the combination of Bjoernsen, Grinshpun, and Tipton specifically Grinshpun teaches, wherein the policy engine performs flows control decisions based on the plurality of policies.([0064][0075] SM processes in which WSP RAN policy/scheduling decisions,,  video/data delivery management and/or control policies/priorities controlled by the mobile device 110, VSM Engine 119  provides one or more of uplink and/or downlink flow management for the data overlay and video/audio content, providing SLA and QoS management and flow mapping)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Grinshpun with the teaching of Bjoernsen, Tipton  and Raleigh because Grinshpun teaches that network-directed, client-assisted management of the real-time mobile video session of the mobile device would improve mobile video quality consistency and, thus, enable new video applications and services.(Grinshpun [0020])

 Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton, Agashe and further in view of Park (US Pub: 20100232389 A1) hereinafter Park

As to claim 38 the combination of Bjoernsen, Grinshpun, Tipton and Agashe  specifically Agashe teaches wherein the service access manager [ ] the information about the different network providers nearby the device for enabling the handover decisions. ([0056]  handover for the wireless device 402 can be initiated from the source access point 406 to the target access point 404, based on such as location with respect to the access points 404 and 406, services offered by the access points, billing, service provider of the access points 404 and 406, access point type, etc.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Agashe with the teaching of Bjoernsen Grinshpun, Tipton because Agashe teaches that facilitates reporting GCIs of access points when communicating with disparate access points would mitigate PCI confusion. (Agashe [0053])
the combination of Bjoernsen, Grinshpun, Tipton and Agashe does not teach utilizes a learning algorithm to analyze
Park teaches utilizes a learning algorithm to analyze ([0043]a movement of the mobile node is monitored and analyzed by the mobility detection algorithm, if it is determined that the mobile node moves, the interface being in the sleep state enters "Prepare handover", that is, the handover preparation state.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Agashe with the teaching of Bjoernsen Grinshpun, Tipton and Agashe because Park teaches that , intelligent handover mechanism on electric wave environments and the mobility pattern of the mobile node are reflected can significantly reduce signaling overhead and delay. (Park [0040])
Claims 39 - 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Bjoernsen, Grinshpun, Tipton and further in view of Kumar  (US Pub: 20110032870 A1) hereinafter Kumar
As to claim 39 the combination of Bjoernsen, Grinshpun and Tipton does not teach  wherein the network element further comprises a data store.  
Kumar teaches wherein the network element further comprises a data store.  ([0142] Fig. 6, AP 600 can include a data store 616 that can store data structures; code instructions; physical location information or an IP address associated with a UE (e.g., mobile device) served by the AP 600)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Bjoernsen, Grinshpun and Tipton  because Kumar teaches that data store in a device and network node would reduce or eliminate the resources necessary for re-modification of the IP address, while security of the data traffic and communication devices can be desirably and efficiently maintained. (Kumar [0093])

As to claim 40 the combination of Bjoernsen, Grinshpun, and Tipton does not teach  further comprising a data store configured to be stored on a physical network infrastructure.
Kumar teaches further comprising a data store configured to be stored on a physical network infrastructure.  ([0142] Fig. 6, AP 600 (physical network infrastructure)can include a data store 616 that can store data structures; code instructions; physical location information or an IP address associated with a UE (e.g., mobile device) served by the AP 600)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Bjoernsen, Grinshpun  and Tipton because Kumar teaches that data store in a device and network node would reduce or eliminate the resources necessary for re-modification of the IP address, while security of the data traffic and communication devices can be desirably and efficiently maintained. (Kumar [0093])

As to claim 41 the combination of Bjoernsen, Grinshpun, and Tipton does not teach further comprising a data store configured to be stored on the device.
Kumar teaches further comprising a data store configured to be stored on the device. ([0131] Fig. 1, Fig. 4, IP management component 400 of a UE  also can include a data store 424 that can store data structures (e.g., user data, metadata); code structure(s) (e.g., modules, objects, classes, procedures) or instructions)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Kumar with the teaching of Bjoernsen, Grinshpun and Tipton  because Kumar teaches that data store in a device and network node would reduce or eliminate the resources necessary for re-modification of the IP address, while security of the data traffic and communication devices can be desirably and efficiently maintained. (Kumar [0093])

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ATIQUE AHMED/
 Primary Examiner, Art Unit 2413